               Case 1:18-cr-00457-AJT Document 12 Filed 12/17/18 Page 1 of 1 PageID# 59



AO      (R£t. 0£/Q9) Appearana afCounsd


                                   United States District Court                                    p                  IL        e           . ,*'•

                                                           for the                                 b
                                               Eastern District of Virginia
                                                                                                  j             D.T 1 7 2Ci3                J:



                                                                                                          Ll.    L'.S r. .i.r I 1 Ll^i'sT
  ilv'iu1                   £t^
                           Flaini^
                                                             )                                              AL.a/J.'jEiA. Vin'GUA


                                                                     Case No.

        f/                ^fendani

                                             APPEARANCE OF COUNSEL


To:      The clerk of court and all parties ofrecord

         I am admitted or otherwise authorized to practice in this court, ^d I appear in this case as counsel for.

                                                    (Jir\                     ti tihcrm J
Date:
                                                                                       AOamey's signature



                                                                                   Printed name and bar number




                                                                      I'^SO CKiA^dficu-i"
                                                                                            Address




                                                                                         E-mail address



                                                                     ^2^                    33 I 1
                                                                                        Telephone number



                                                                                          FAX rrumber
